Russell Morton Brown: Thank you Mr. Chief Justice, unless some members of Court have a question for me I would like to reserve the balance of my time Your Honor.
Earl Warren: You may.
Russell Morton Brown: Thank you Your Honor.
Earl Warren: Mr. Claiborne.
Louis F. Claiborne: Mr. Chief Justice may it please the Court. I think at the outset I should mention to the Court as I think Chief Justice probably knows as the Chairman of the Judicial Conference, there are presently two bills pending before the Congress, identical bills, one in the Senate, one in the house, which would resolve both the problem in this case, the question of when the appeal time begins to run and also the question in the following case, in Behrens case, whether the defendants reappearance at the modification of sentence is required. We have no assurance that these bills will be --
Speaker: (Inaudible)
Louis F. Claiborne: The -- it would resolve the question as the government urges its present law. Nothing in the provisions of this subsection shall preclude the defendant from being admitted to bail pending appeal of certiorari and the right to appeal shall run from the date the original sentence was imposed under subsection (b) of this section.
Earl Warren: Have those progressed at all?
Louis F. Claiborne: Hearings, I understand had been heard -- have been held on the house side.
Earl Warren: On the House side?
Louis F. Claiborne: The Director of the Bureau of Prisons has testified favorably. The Department of Justice has recommended to the Senate committee to have such bills. The Judicial Conference of the United States has approved the bill, that's still notified both committees as I understand. However--
Earl Warren: Mr. Claiborne it was originally passed to the conference of the other rule, isn't it?
Louis F. Claiborne: I think not Mr. Chief Justice. The --
Earl Warren: I thought the report they made to the -- the Congress was, it wouldn't be primal until he, until the final sentence. I may be mistaken --. I see Mr. Brown shaking his head so --
Russell Morton Brown: If Your Honor please, the record of the legislative history to which we have referred in the brief does actually show that the judicial conference considered attentive disposition and that final judgment was to be rendered after the reports came back. We've spelled that out and Your Honor's recollection is --.
Speaker: (Inaudible)
Russell Morton Brown: Yes, Your Honor.
Earl Warren: Yes.
Russell Morton Brown: Well I think if the bill has passed --
Speaker: (Inaudible)
Russell Morton Brown: Yes apparently Your Honor fine, I don't mean to intrude.
Earl Warren: Are you going to take that up with you on your record?
Russell Morton Brown: Probably there was recognition that something wasn't clear in the bill.
Earl Warren: Excuse me Mr. Claiborne, you go right ahead.
Louis F. Claiborne: I should say that while the judicial conference's proposal use the word tentative unless one reads that as an indication there was no other statement in the judicial conference proposal or in their recommendation to the Congress which would indicate that they viewed the appeal as running from the final rather than the tentative sentence as they put it. They may have used the word tentative which in some respects is quite accurate as characterizing the initial commitment.
Potter Stewart: Mr. Claiborne wouldn't the basic purpose of this provision be frustrated if the defendant were released on bail pending appeal, if the appeal were taken from the original conviction? In other words, doesn't if the -- isn't it contemplated by this provision that the defendant be incarcerated or at least in the custody of somebody so that he can be observed and interviewed and studied (Inaudible).
Louis F. Claiborne: It certainly is necessary we think for the defendant to be in incarcerated in order for the study to be completed. There is no reason however why that cannot occur after the appeal is completed if the defendant chooses to exercise his right to bail pending appeal. On the other hand if the defendant prefers to begin serving his sentence and goes to the penitentiary, we see no reason why the study cannot go forward. And while there is a problem with reference to the Judges imposing the final sentence while the appeal is pending, we accept the suggestion which Mr. Justice White has made that Section 4208 (b) amends that rule, the extent that that rule was still a viable rule by impliedly permitting the Judge to re-sentence even though the appeal is proceeding on the ground --
Byron R. White: (Inaudible)
Louis F. Claiborne: We do.
Byron R. White: (Inaudible)
Louis F. Claiborne: The study would be postponed. In fact we think one of the reasons why the appeal must be from the initial judgment is that the right to bail would otherwise be in jeopardy.
William J. Brennan, Jr.: (Inaudible)
Louis F. Claiborne: All I would say is, with reference to the present law that this amendment is labeled a clarified amendment. We view it is not changing the law in any way, simply as being more explicit. I might say here that --
Byron R. White: (Inaudible)
Louis F. Claiborne: He might -- there are really two questions Mr. Justice White, one whether he chooses to exercise his right to be enlarged on bail and the second is --
Byron R. White: (Inaudible)
Louis F. Claiborne: Then he is in custody correct.
Byron R. White: He hasn't (Inaudible)
Louis F. Claiborne: His right to bail would be denied, that is we say is one of the reasons why we think the appeal must come first, because we -- for most defendants, this defendant being an exception and he apparently was willing to submit to custody for three to six months without exercising his right of appeal, most defendants we think would want or at least would have a right to choose to exercise their right to be enlarged on bail and to defer actual punishment until merits of the appeal were determined.
Arthur J. Goldberg: (Inaudible)
Louis F. Claiborne: It is true Mr. Justice Goldberg that the decision whether or not to appeal does in fact sometimes depend on the sentence actually imposed. We don't view there is any difficult on the appeal because the Court of Appeal will know that the sentence originally imposed here, the 375 years, is nearly tentative and they will defer consideration of any cruel and unusual punishment argument to the re-sentencing at which time the question will remain open under a 2255 motion or a motion to vacate an illegal sentence under the first part of Rule 35. You don't contemplate that there will be any necessity for second appeal because of course the Judge is not going to affirm the 375 year sentence.
Arthur J. Goldberg: (Inaudible)
Louis F. Claiborne: Well it is only in the rarest case that the severity of the sentence is subject to inquiry upon appeal in the first place. If sometimes the sentence is so outrageous that it does amount to so disproportionate to the offence it does amount to cruel and unusual punishment. That rare case, we suggest, can be adequately handled by subsequent collateral proceeding or a Rule 35 proceeding if the Judge should adhere to the outrageous sentence which of course did not in this case. Here the 375 years sentence was reduced to probation. Now, I think Your Honor was also suggesting that some defendant for fear of what they ultimate sentence will be may appeal while if they knew that they were ultimately going to be placed on probation they would forgo the appeal, that is -- and it's probably true. We do suggest that most defendants appeal not with reference to the extent of sentence imposed, but as they should in order to assert their innocence or to assert that they were only convicted and this consideration is not affected by the sentence actually imposed. I think this case is a particular illustration of that. The defendant here was in fact placed on probation and nevertheless appeals or he makes the argument if Your Honor suggests --
Potter Stewart: But this is a very unusual case and that this defendant was the member of bar of Massachusetts and obviously a criminal conviction or I assume a criminal conviction would result in dismemberment and arrest, this fellow is not a typical Federal criminal defendant.
Louis F. Claiborne: But they are alarmed, many defendants who do appeal in order to clear their name if words of this particular (Inaudible) and who want to remove the stigma of the conviction. If we must choose between the man who claims his absolute innocence and wants to appeal regardless of sentence and he had in fact been wrongly convicted and question was referenced to him of whether he should be made to go to the penitentiary first to wait three to six months before wrong and (Inaudible) and then to spend that time serving punishment which is what happens if he were to await, he is allowed to be put in to operation. If we must balance concerns for that man against the man whose appeal depends on whether the thing it worthwhile in view of the sentence we think we have to prefer the first man.
Potter Stewart: Well, I don't understand the first man because it's not function of a Court of Appeal to decide whether a person is completely innocent or guilty. It's only -- it's function to decide whether or not there was trial and error.
Louis F. Claiborne: That of course is correct Your Honor, but the defendant when appealing asserts perhaps the evidence isn't sufficient to convict him, he puts it in that legal framework but surely what he is saying is that I was innocent. All right then if he says I am not innocent, but I was wrongly convicted.
Potter Stewart: (Inaudible) say anything whether he is innocent or guilty, he talks about the errors committed at the trial?
Louis F. Claiborne: Whether he said so or not Mr. Justice Stewart I suggest that he maybe innocent or he may have been wrongly convicted. In either case he is entitled to a process reversal.
Speaker: (Inaudible)
Louis F. Claiborne: A step in order to attain restitution if that's appropriate. He must actually prove his innocence under relatively new provision of the Court of Claims act --
Earl Warren: It's clearer and another practical factor and the same too. There are several Judges I have known number of them myself who will not consider the probation or clemency on their part unless they believe that a man is (Inaudible) and if he pleads not guilty and stands a jury trial and particularly if he pursues it on appeal, they are of the opinion that he hasn't the first qualification for probation and they just won't consider. Now, if you are up against the Judge of that kind a man would be very worried about the taking an appeal at that stage of the proceeding in a number of years he was going to be in prison depended upon on what that Judge thought of him after he made this survey. I wonder if that wouldn't deter a lot of men who might have good ground for appeal from, from appealing for -- of the affect it would have on the Judge's action.
Louis F. Claiborne: Mr. Chief Justice I hope that there are rare instances in which the Judge will hold it against the defendant that he has appealed.
Earl Warren: Well, you might hope that but it isn't the fact I have experienced it many times through the years.
Louis F. Claiborne: I would point out that the same problem is raised by this Court's holding in Korematsu. There the imposition of sentence was differed and then was placed on probation. This Court held that he might nevertheless appeal. On a revocation of probation the Judge might if he was so he can't hold it against him that he had pursued the matter further by appeal and yet he is perfectly free for the first time to impose any sentence which would be illegal for the original sentence, not a sentence for the violation of probation but a sentence of the original offence. I suggest that the weight or consideration is the notion of our law that a man should not be made to wait to test his conviction, rightness of this conviction by review at least he should not be made to begin serving actual punishment until he has fully exercised his right to review on appeal and that is impossible to avoid if the appeal must wait until reconsideration and re-sentencing.
Arthur J. Goldberg: (Inaudible)
Louis F. Claiborne: That might be very desirable result Mr. Justice Goldberg. Off hand I can see no objection to it because then the man's serving a portion of his sentence would be voluntary at his own option. However, as the law stands I hear no suggestions from the petitioner. I see no possibility in the statutes to call a judgment final at the option of the appellant. I am afraid it must be final or not and while the Congress I should think would be perfectly free to adopt that suggestion if it had not felt so and even the present legislation did not pose that solution.
Earl Warren: Mr. Claiborne how do you dispose this the first sentence of Section that we're concerned with, 4208 (b), where it says if the Court desires more detailed information as a basis for determining the sentence to be imposed, the Court may commit the defendant. Now doesn't that -- doesn't that indicate that the sentence is not final. If the Court desires more detailed information as a basis for determining the sentence to be imposed, the Court may commit the defendant and so forth.
Louis F. Claiborne: I grant Your Honor that Congress should have been more cautious and should have included the word ultimately to be imposed. Later on, however, in the same section we have indication to go the other way. This is the alternative the Judge has affirmed the sentence of imprisonment originally imposed, clearly talking about a sentence already imposed. I do think it's clear from the legislative history of this provision that Congress had in mind that this second sentencing, this reconsideration which I emphasize can only be a reduction was to be treated in the light of Rule 35. It was a modification of an original sentence already imposed. I would add, however, that from the point of view of finality of judgment and appealability the Korematsu case I should think resolves this problem fully. There no sentence whatever was imposed and yet because discipline was imposed the Court held that the time for appeal that appeal was allowed from the order granting probation. I distinguish between the suspension of execution of sentence and the suspension of imposition of sentence. They are very clearly, I think I'm correct in saying Mr. Justice Black was the author of opinion, it was unanimous. The Court found the difficulty because no sentence whatever in the strict sense had been imposed the statute expressively saying, execution of sentence, imposition of sentence had been suspended and yet an appealable judgment, judgment being the termination of guilt and the immediate commitment of the prisoner to, in this case the penitentiary there to the discipline of probation was sufficient to support an appeal. Finally, I would like to draw the Court's attention to one of the progenitors of this statute, which had explicitly provided that the appeal should run from the initial sentence. This was a proposal on the judicial conference. It's shown on page 19 and 20 of our brief in the following case. This is little awkward, but I will, since it isn't a brief in this case, I will read that proposal, certain portion of the proposal, this is in 1943 --
Speaker: What pages?
Louis F. Claiborne: Pages 19 and 20 of the brief in Behrens Your Honor.
Speaker: Not this case.
Louis F. Claiborne: Not this case, the Behrens case. When an offender has appealed from a judgment of conviction and elects to enter upon the service of his original sentence, the definite sentence maybe fixed notwithstanding the pendency of the appeal. Unfortunately between 1943 and 1958, this problem was apparently overlooked and this provision was not carried forward. It would have solved both the question that Mr. Justice White mentioned at the opening of the argument, the possibility for the Court to impose the final sentence notwithstanding the pendency of an appeal at the same time making a perfectly clear that the appeal read from the original judgment and not from the subsequent judgment. In conclusion, I want to emphasize again that if this is a question of balancing interests of defendants, I think we must prefer, we must be more concerned for the right of the defendant who asserts perhaps not his innocence, but the wrongness of his conviction and claims a right to have that matter tested promptly and without the imposition of punishment in the meantime you must prefer his claim over that of the man who says I prefer to wait and see what my sentence is before I appeal. On those grounds --
Potter Stewart: This would concededly add to the burden of the Courts of Appeals and add to the expense of those defendants who felt compelled to appeal, because they didn't know what their sentence is going to be and add to the expense and burden of the government, the rule that you propose would it not, because it would undoubtedly produce an increased number of appeals.
Louis F. Claiborne: I'm afraid that is true though I would think if the -- it would be a limited additional burden and perhaps the solution to it is that Justice Goldberg though I suggest that solution is one that's addressed to the Congress to provide an election.
Earl Warren: Mr. Claiborne, have you any idea how much this section is used and how much it is progressing in use if that is the fact.
Louis F. Claiborne: Our information Mr. Chief Justice is that since 1958 when this statute first came into operation, the use of it increased quite markedly through last year at which time it was invoked in something over 3% of the cases in which – it is still very small figure. We had told that during the last fiscal year the use of it did not diminish, but did not increase. One of the reasons for that it was a doubt as to the two questions presented here, the question of when the appeal begins to run, the question of whether the defendant had to be returned and that is one of the reasons why these matters were suggested to be clarified in the pending legislation. It might be also interesting to note that our figures reflect that the recommendation of the prison authorities is followed by the Judge in something over 80% of the cases that a reduction in sentence from the original sentence occurs in approximately 85% of the cases or perhaps somewhat more and that in --
Potter Stewart: For any change would have to be a reduction would it not?
Louis F. Claiborne: Well that is -- that is great, but the Act, the cases in which the original sentence is affirmed only amount to about 13% and most of those are direct cases in which the maximum sentence is relatively light, five years. Probation is granted on the basis of the most recent year available in something like 21% of the cases on the ultimate disposition over that.
Potter Stewart: How much is the Section 4208 (a) used?
Louis F. Claiborne: I think the percentage is considerably high, I'm sorry I don't have any accurate figures.
Potter Stewart: High it was enacted at the same time.
Louis F. Claiborne: No I think that includes (a) (1) and (a) (2); (a) (1) commits the Judge to set the date the eligibility for that rule and anytime less than one third; (a) (2) which I think is more often used allows the Board of Parole to release the man at anytime.
Potter Stewart: Without limitation.
Louis F. Claiborne: Without limitation. For these reasons we submit the judgment of the Court should be affirmed.
Byron R. White: Do you have any idea (Inaudible)
Louis F. Claiborne: We know of only three cases in which the appeal was not taken from the original commitment.
Byron R. White: (Inaudible)
Louis F. Claiborne: Where appeal is taken that we cite two cases in which pending appeal, the sentence had been modified, we cite those cases in our brief in Behrens.
Byron R. White: (Inaudible)
Louis F. Claiborne: No certainly not, not on the basis of the actual expense.
Earl Warren: Mr. Brown.
Russell Morton Brown: Thank you Your Honor. I'd like to thank the Solicitor General for providing us with various information as this matter moved on to hearing date. In response particularly to Mr. Justice Goldberg's enquiry as to an election, I think that the type of construction we're asking here is in fact an election procedure. For example if the Judge invokes 4208 (b) and says I've proposed a sentence here, this defendant under 4208 (b) that a defendant has an election, he may voluntarily go ahead as our petition did here and receive the benefit of psychiatric studies and that sort of thing or he may say to the Courts through his counsel of course Your Honor please we feel that the trial was not properly conducted and we'd like to appeal and we ask Your Honor to impose a final definite number of years sentence even if you impose the maximum 375 years then we can appeal.
William J. Brennan, Jr.: (Inaudible)
Russell Morton Brown: Well, it is.
William J. Brennan, Jr.: (Inaudible)
Russell Morton Brown: My thought Mr. Justice Brennan is that if he does go along with the 4208 (b) proceeding, he excessively incarceration in the custody of the Attorney General.
William J. Brennan, Jr.: And he says no I would counter appeal.
Russell Morton Brown: I think he says I want to -- yes that he says I want to appeal, the Court, as particularly if this Court would indicate that was a proper procedure in the course of this Court's supervising authority, would say, the Court would then be properly moved to sentenced to a definite term of years, no matter how great, he can appeal.
William J. Brennan, Jr.: But he can insist on it that I would suppose this contemplates that the Court could insist that he shall undergo this procedure.
Russell Morton Brown: Well I certainly wouldn't have any right to insist, I would say that, but this Court in the course of its supervisory authority over the conduct in Lower Courts in the country, if this Court would say that it would be proper for the Court in that kind of case, to impose a definite term of years, that said (Inaudible). Now in this very --
Potter Stewart: Well that's what, that's what 4208 (b) itself provides within a definite terms of years be imposed, the maximum.
Russell Morton Brown: Well no, I beg Your Honor's pardon. In this case for example Mr. Justice Harlan, the Court said, I commit you to the custody of the Attorney General under 4208 (b). Now by construction of law it's deemed to be the maximum.
Potter Stewart: That's correct.
Russell Morton Brown: Now in the Behrens case the very case which is here in number 86 into which the Solicitor General has referred, there was in that case --
Potter Stewart: Trial Court made an explicit --
Russell Morton Brown: Well yes the Court said, I sentence you to 20 years --
Potter Stewart: Yes.
Russell Morton Brown: -- which was the maximum. Now later he sought to appeal and it's not before the Court here, but it's related to (Inaudible), he sought to appeal in forma pauperis. The Court said that there was nothing before the Court after it had imposed that 20 year sentence and at that time for giving that 10-day notice had elapsed and he couldn't appeal. And so he lost his right of appeal in that regard and so far as I am aware he has not carried it forward as we have to raise the propriety of the ruling. But I would say that in that case it's on different basis Mr. Justice Harlan, because the Court did impose that definite term of 20 years. It left nothing further to be done except that he said I would like to have a report under 4208 (c). Now it wasn't b -- it was 4208 (c) which authorizes the Court to get this psychiatric study and advisory report from the Bureau of Prisons and then utilize it in acting say under 35 or what, one very important effect of this 4208 (b) is that it extends from 90 days from 60 to 90 days, the period of the Court's control over the sentence and then for an additional three months if the Court sees fit. And this is designed to be a judicial tool to be used in favor of the defendant and for that reason I would say that it would be appropriate for him to make the election, will he accept the benefits here, or does he want to appeal. Now many times a party will say I am innocent, but I can't take the time and I can't take the expense or I haven't got the facilities for appeal or maybe he doesn't even have the evidence to vindicate himself as a jury verdict that has established his guilt and he has to learn to live with it. However, I think the election procedure is available if this Court prescribes it.
Byron R. White: (Inaudible) I don't want 4208 (b) I want to appeal and please impose a definite term of year.
Russell Morton Brown: Very much so Your Honor, very much so I have seen it many times.
Byron R. White: The Judge has probably imposed --
Russell Morton Brown: Yes I agree but then when we have --
Byron R. White: Then you are supposed to refer.
Russell Morton Brown: Well no, we come back and he may use the 4208 (b) procedure at that time.
Byron R. White: Well arguably further down (Inaudible)
Russell Morton Brown: Well I would like to appeal that the Courts try to administer the rules, you know, on the basis of the law rather than on personalities or get mad if you could Mr. Chief Justice Warren has just suggested that some Judges want a person to (Inaudible). Now in this case, I think the Court will be interested that Judge Boyd and I notice in the Solicitor General's brief he said, I wanted to know that I consider a perjured defense was offered in support of this defendant here. Now I really think that if I had been counsel at that point and if we were permitted to appeal, I would have raised that as prejudicial in the formulation essence, he is entailed to be sentenced for the offense he committed, not for the unspecified perjury that the Judge personally made up his mind to charging with and find him guilty because I don't really believe Mr. Justice White that there was a perjured defense in this case. Now I don't know a great deal about I wasn't present at the trial, but I have talked with the defendant I've reviewed the record. I really doubt that there was a perjured defense. I think we have a, there maybe a very confused defendant, he's got a 30% psychiatric disability in the Veterans Administration as a result of war time service. Now I don't know really, you know, I have to be perfectly frank, but I don't think he committed perjury and the Judge says I am, wanting to know that imposing this sentence, I am taking into consideration that a perjured defense resort. That's citied in a foot note, to the Solicitor General's brief. If I would have made that the subject of appeal myself. I would have said that that was an improper sentence. He is not at liberty to take that into consideration. Now I must move along but in formulating an appeal severity of sentence is always the gauge. If that's going to be suspension of sentence or maybe some very light nominal sentence maybe its best to forgo the appeal. As I say, not everybody can afford these appeals and all that sort of thing. Now --
Tom C. Clark: (Inaudible)
Russell Morton Brown: Well it's my opinion Mr. Justice Clark that under Rule 46 he is entailed to bail as long as its in the District Court, and until the District Court disposes under 46 (a) (1), he is entailed to bail and he is entailed a bail under 46 (a) (2) except in capital cases and this is certainly not that kind of case. Now if he is entitled to bail this puts of to study.
Tom C. Clark: Well let's put it up in (Inaudible)
Russell Morton Brown: Well they believe and I am inclined to agree that if he is not being in the custody of the Attorney General, he must be in custody at some regularly established place, with such custody --
Earl Warren: These studies are made by the prison authorities.
Russell Morton Brown: Yes, Your Honor they are.
Earl Warren: They couldn't very well be made at some (Inaudible) custody.
Russell Morton Brown: No, exactly if we have a very wonderful superintendent of Federal prisons, James V. Benet and he is going to perfectly marvelous job and he has record of system that has really brought into a play, the very finest kind of enlightened study facilities. This man, the petitioner here was very much benefited by his 90 days in Lewisburg Federal Penitentiary and I think if he were asked whether he was where he went I think he would say he was.
Byron R. White: So that be, if there is 4208 (a), 4208 (a) order entered the defendant then nevertheless could go on bail if he wanted to.
Russell Morton Brown: I believe so Your Honor, yes Your Honor.
Byron R. White: In which event the 4208 (a), certainly the 4208 proceeding then vitiated this.
Russell Morton Brown: At least let's differ.
Byron R. White: Differ until when?
Russell Morton Brown: Conclusion of the litigation.
Byron R. White: You mean you had, what you're really saying is that if he goes on bail he should appeal?
Russell Morton Brown: He has too.
Byron R. White: (Inaudible) 4208 order is entered. The prisoner, the defendant then is either going to go be studied in one of Mr. Benet's institutions or he's going to go on bail.
Russell Morton Brown: He can't go on bail unless he's going to appeal.
Byron R. White: But you are suggesting is that he can't appeal.
Russell Morton Brown: Well, I think I receive your point Your Honor and I apologize, (Inaudible) under 4208 (b), at that time he decides either that he wants to appeal or he's going to find out what the results of the 4208 (b) proceedings will be. So he says, I'll accept my sentence and I'll go to the prison and subject myself to the psychiatric study. At that time he comes back into Court and the sentence is pronounced. Under my analysis he then will make up his mind whether he wants to appeal or not. On the other hand if he did not want to go at all to the penitentiary until he had litigated this course, he would say to the Court if Your Honor please I would like to appeal, I would like Your Honor to impose a sentence of definite number of years and he makes the bail, he goes on.
Byron R. White: But unless -- as long as the 4208 orders outstanding though he has in your view no right to bail, until the study is --
Russell Morton Brown: I view it, but it is not a conclusion of this litigation. In the Furman case, Chief Justice Hughes laid down a rule which Mr. Justice Black speaking for the Court (Inaudible) case follows, that finality is that state of affairs that occurs when there is nothing left to be done but enforcement. Now, I think it certainly was the probation, but this was a complete disposition of a case, there was nothing left to be done. In the case at bar that Court must receive the reports from the bureau of prisons, consider them and then take the action contemplated by the statute.
Hugo L. Black: Suppose you are wrong in thinking that he has the right to appeal at the first time to the first (Inaudible) and he cannot get bail what is his remedy, what is his situation?
Russell Morton Brown: If he has no right to appeal --
Hugo L. Black: From the first.
Russell Morton Brown: From the first if it's not final and he can't get bail, presumably he would have been in bail all through the proceeding Your Honor unless the Court had increased the bail he could meet the increased bail after the conviction, but he would have to be in custody during that period, but not in the Federal penitentiary presumably in the local.
Hugo L. Black: Well is that, what is the result of holding if you cannot appeal from the first and insofar as the Attorney General's right to hold him in custody for 75 days (Inaudible)
Russell Morton Brown: 90 days Your Honor.
Hugo L. Black: How many?
Russell Morton Brown: 90 days.
Hugo L. Black: 90 days.
Russell Morton Brown: Yes Your Honor.
Hugo L. Black: What is the situation if he cannot appeal from the first, that the government can do that because the Court have to grant him, comply with his request under this statute to give him a definite, more definite sentence.
Russell Morton Brown: I would say the Court is under no obligation to do so unless this Court should announce in the exercise of supervisory authority that that would be a proper administration of the statute. We welcome the clarification offered by these new bills and hope they will be enacted. Our chief criticism is Your Honor, that in this case at least this petitioner's right to appeal was lost for not understanding that the Right to Appeal was affected by these by 4208 (b) without any mention of the Right of Appeal. If it had been said as was in the legislative history referred to in number 86 the very much earlier legislative history, they proposed to say that the final judgment would be such and such and the Court may act even though appeal is pending. In the Smith case which we have cited in our brief, this Court rules that the District Court had no authority to grant a new trial while an appeal was pending and they issued orders mandamus and probation to grant an interference with the appellate procedure. In other words the District Court was forbidden to act while an appeal was pending and I think that's a proper administration of the law. When an appeal was taken it moves into the Court of Appeals, District Court loses its authority on that. It couldn't possibly minimize the sentence lawfully while the case is on appeal and probably wouldn't itself. And if they did so a fellow might say well I've been in the penitentiary six months and the Court has reduced my sentence to the time served I'll abandon my appeal. Now why should we congest the Appellate Courts with appeals that we know may never be taken and why should we even following that congest this Court with needless petitions for certiorari that may never be brought. In other words, let's wind up the litigation in the District Court. Mr. Justice Goldberg says we have an election that this Court can sort of prescribe by saying that it would be proper for the District Judge to impose a definite appealable sentence on request. Now actually all we say is this. Counsel and defendants has no rights to complaint about administration of law except that the law should be clear enough so that a lawyer below would know when his ten days begins to run or when he should take his appeal. Is there any further questions?
Earl Warren: No.
Russell Morton Brown: Thank you Your Honor.